DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-15, 20, and 21, drawn to a method of implanting a pressure sensing implant.
Group II, claim(s) 16-19, drawn to a computer-readable storage medium that causes a computing system to determine a location.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature.
During a telephone conversation with Jacob Gober (Reg. # 74,399) on 01/19/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-15, 20, and 21. Affirmation of this election must be made by applicant in replying to this Office action. Claims 16-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (¶ 0006, Fig. 2 is a conventional method; ¶ 0009, Fig. 1 is a conventional device).  See MPEP § 608.02(g).  
Further, the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pressure sensing implant and the pressure sensing device must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a Such claim limitation(s) is/are: “delivery device” in claims 1, 2, 9, 15, 20, and 21 and “pressure sensing device” in claims 1, 6, 9-11, and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (e.g. for “delivery device,” a catheter as shown in Fig. 3; for “pressure sensing device,” a pressure sensor as described in ¶ 0026).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-9, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 7, 
Regarding claim 9, antecedent basis for the recitation of “a delivery device” is unclear because such has already been recited in claim 1. Is reference being made to the same delivery device, or to a new/different one or a sub-component thereof? For purposes of examination, it will be interpreted as the same delivery device.
Regarding claim 14, the term “properly” is a relative term which renders the claim indefinite. The term “properly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is not clear which conditions delineate proper vs improper sensing and processing.
Claims 8 and 15 are rejected because it depends on a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication 2019/0167197 (“Abunassar”).
Regarding claim 20, Abunassar discloses [a] method of implanting a pressure sensing implant (Abstract, the interventional device may include one or more sensors for providing hemodynamic information before or during deployment; ¶¶s 0014, 0134, 0135, an annuloplasty assembly configured to provide pressure sensing functionality) in a human patient, the method comprising: intravascularly advancing a delivery device carrying the pressure sensing implant toward a cardiac chamber of the patient (¶ 0044, using a delivery device 100 to deliver a replacement pulmonary valve); and sensing pressure in at least one of a right atrium, a right ventricle, and the pulmonary artery of the patient (¶ 0061 .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2019/0167197 (“Abunassar”) in view of US Patent Application Publication 2007/0118039 (“Bodecker”) and US Patent Application Publication 2011/0282217 (“Nashef”).
Regarding claim 1, Abunassar teaches [a] method of implanting a pressure sensing implant (Abstract, the interventional device may include one or more sensors for providing hemodynamic information before or during deployment; ¶¶s 0014, 0134, 0135, an annuloplasty assembly configured to provide pressure sensing functionality) in … a human patient, the method comprising: intravascularly advancing a delivery device carrying the pressure sensing implant toward the pulmonary artery of the patient (¶ 0044, using a delivery device 100 to deliver a replacement pulmonary valve); and sensing pressure … using a pressure sensing device carried by the delivery device (Abstract, a guide catheter includes one or more pressure sensors to provide desired pressure measurement when the guide catheter is deploying an interventional device), wherein sensing the pressure occurs before the pressure sensing implant is fully deployed … (Abstract, measuring pressure before or during deployment).
Abunassar does not appear to explicitly teach the pressure sensing implant being implanted in a pulmonary artery, or sensing pressure in at least one of a right atrium, a right ventricle, and the pulmonary 
Bodecker teaches implanting a pressure sensor in the pulmonary artery (¶ 0120).
Nashef teaches using a catheter to sense pressure in the right ventricle and pulmonary artery (Abstract, ¶ 0021).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the interventional device of Abunassar a pulmonary artery pressure sensor (thereby using the system to deliver a pressure sensing implant to the pulmonary artery), as in Bodecker, since this is a known target site for diagnostic sensing of blood pressure (Bodecker: ¶¶s 0003, 0120). It would have been obvious to use the delivery device/catheter to sense pressure in the right ventricle and pulmonary artery, as in Nashef, for the purpose of determining heart dysfunction (Abstract and ¶ 0001).
Regarding claims 9 and 10, Abunassar-Bodecker-Nashef teaches all the features with respect to claim 1, as outlined above. Abunassar-Bodecker-Nashef further teaches activating the pressure sensing device from a deactivated state before intravascularly advancing a delivery device carrying the pressure sensing implant toward the pulmonary artery, activating the pressure sensing device from a deactivated state while the pressure sensing implant is external to the patient (turning on the delivery device/catheter sensors prior to the start of surgery, at least to verify that the delivery device sensors are operational).
Regarding claim 11, Abunassar-Bodecker-Nashef teaches all the features with respect to claim 1, as outlined above. Abunassar-Bodecker-Nashef further teaches wherein sensing pressure comprises continuously sensing pressure with the pressure sensing device during the implantation procedure (Abunassar: Abstract, providing desired pressure measurements when the guide catheter is deploying the device - also see ¶ 0042).

Claims 2-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Abunassar-Bodecker-Nashef in view of US Patent Application Publication 2007/0088223 (“Mann”).
Regarding claim 2, Abunassar-Bodecker-Nashef teaches all the features with respect to claim 1, as outlined above. Abunassar-Bodecker-Nashef does not appear to explicitly teach wherein the pressure sensing implant is configured to be calibrated using sensed data from the delivery device during implantation and does not require calibration using external input parameters.
Mann teaches using a feature-derived parameter to calibrate a pressure sensor, the feature-derived parameter being e.g. a pulmonary artery waveform (¶ 0022).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pulmonary artery pressure obtained by the combination to calibrate the implantable device, as in Mann, for the purpose of not requiring an external pressure reference (Mann: ¶ 0032).
Regarding claim 3, Abunassar-Bodecker-Nashef teaches all the features with respect to claim 1, as outlined above. Abunassar-Bodecker-Nashef does not appear to explicitly teach wherein the pressure sensing implant is configured to be calibrated without being operably coupled to an external transducer during the implantation procedure.
Mann teaches using a feature-derived parameter to calibrate a pressure sensor, the feature-derived parameter being e.g. a pulmonary artery waveform (¶ 0022).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pulmonary artery pressure obtained by the combination to calibrate the implantable device, as in Mann, for the purpose of not requiring an external pressure reference (Mann: ¶ 0032).
Regarding claims 4 and 5, Abunassar-Bodecker-Nashef teaches all the features with respect to claim 1, as outlined above. Abunassar-Bodecker-Nashef further teaches storing the sensed pressure data (Bodecker: ¶ 0094, the measurement values must be stored at least temporarily to be transmitted), but does not appear to explicitly teach associating the stored pressure data with one of the right atrium, the right ventricle, and the pulmonary artery within the patient, further comprising automatically calibrating the pressure sensing implant with the stored data.
Mann teaches using a feature-derived parameter to calibrate a pressure sensor, the feature-derived parameter being e.g. a pulmonary artery waveform (¶ 0022).
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to associate the measurement values of Bodecker with the feature-derived parameter of Mann (e.g. the pulmonary artery waveform), thereby associating the values with the pulmonary artery, and to automatically calibrate the implant based on this data, as in Mann, for the purpose of not requiring an external pressure reference (Mann: ¶ 0032).
Regarding claim 12, Abunassar-Bodecker-Nashef teaches all the features with respect to claim 1, as outlined above. Abunassar-Bodecker-Nashef does not appear to explicitly teach automatically calibrating one or more processing components disposed in the pressure sensing implant based, at least in part, on at least one type of sensed data.
Mann teaches using a feature-derived parameter to calibrate a pressure sensor, the feature-derived parameter being e.g. a pulmonary artery waveform (¶ 0022).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to automatically calibrate the implant of the combination based on the parameters of a sensed waveform, as in Mann, for the purpose of not requiring an external pressure reference (Mann: ¶ 0032).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Abunassar-Bodecker-Nashef in view of US Patent 5,611,338 (“Gallup”).
Regarding claims 6-8, Abunassar-Bodecker-Nashef teaches all the features with respect to claim 1, as outlined above. Abunassar-Bodecker-Nashef does not appear to explicitly teach automatically determining the location of the pressure sensing device based on at least one type of sensed data from the pressure sensing device, wherein the at least one type of sensed data comprises data indicative of a pressure waveform associated with the particular location, wherein the pressure waveform associated with the particular location comprise the pressure waveform associated with the right atrium, right ventricle, and/or pulmonary artery of the patient.
Gallup teaches that different waveforms are generated in different parts of the heart, e.g. the right ventricle and the pulmonary artery, and that these waveforms can be used to accurately locate elements of an invasive device (col. 7, lines 46-59).
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to automatically determine pressure sensor location based on detected waveforms, as in Gallup, including location in e.g. the pulmonary artery, for the purpose of ensuring that the catheter and implantable device were in the correct location (Gallup: col. 7, lines 46-59).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Abunassar-Bodecker-Nashef in view of US Patent Application Publication 2017/0105635 (“Cho”).
Regarding claim 13, Abunassar-Bodecker-Nashef teaches all the features with respect to claim 20, as outlined above. Abunassar-Bodecker-Nashef does not appear to explicitly teach automatically recording sensed pressure data in a memory disposed in the pressure sensing implant.
Cho teaches a pressure sensing implant comprising a memory for recording sensed pressure data (¶ 0089, memory 610).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a memory with the implantable device of the combination, such as the ASIC of Bodecker, for the purpose of enabling the data to be retrieved later, or processed directly on the ASIC (Cho: ¶ 0089).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Abunassar-Bodecker-Nashef in view of US Patent Application Publication 2018/0310839 (“McCaffrey”) and US Patent Application Publication 2013/0211221 (“Sunnarborg”).
Regarding claims 14 and 15, Abunassar-Bodecker-Nashef teaches all the features with respect to claim 1, as outlined above. Abunassar-Bodecker-Nashef does not appear to explicitly teach displaying an alert if sensed pressure data from one or more locations in the patient was not properly sensed or processed, wherein displaying the alert comprises displaying a visual indication via an indicator element carried by the delivery device and external to the patient.
McCaffrey teaches that contact damage and bending force damage can cause pressure sensor errors (¶¶s 0005, 0007).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alert about errors due to contact and bending force damage in the combination, as in McCaffrey, for the purpose of allowing the user to take measures to correct the errors (McCaffrey: ¶¶s 0005, 0007). It also would have been obvious to alert about these errors on a display of the catheter itself, as in Sunnarborg, for the purpose of making the alert easy to see (Sunnarborg: ¶ 0002, easily identified).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Abunassar in view of US Patent Application Publication 2007/0088223 (“Mann”).
Regarding claim 21, Abunassar teaches all the features with respect to claim 20, as outlined above. Abunassar does not appear to explicitly teach wherein the pressure sensing implant is configured to be calibrated using sensed data from the delivery device during implantation and does not require calibration using external input parameters.
Mann teaches using a feature-derived parameter to calibrate a pressure sensor, the feature-derived parameter being e.g. a right atrial pressure waveform (¶ 0022).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the right atrial pressure obtained by Abunassar to calibrate the implantable device, as in Mann, for the purpose of not requiring an external pressure reference (Mann: ¶ 0032).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791